United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 20-2116
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                              Michael Wayne Holton

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Central
                                  ____________

                         Submitted: December 14, 2020
                           Filed: December 17, 2020
                                 [Unpublished]
                                 ____________

Before SHEPHERD, KELLY, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Michael Holton received a 96-month sentence after he pleaded guilty to being
a felon in possession of a firearm. See 18 U.S.C. §§ 922(g)(1), 924(a)(2). In an
Anders brief, Holton’s counsel suggests that the sentence is substantively
unreasonable and requests permission to withdraw. See Anders v. California, 386
U.S. 738 (1967).
       We conclude that Holton’s sentence is substantively reasonable. See United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (recognizing that we
review sentences, even those “outside the Guidelines range,” under “a deferential
abuse-of-discretion standard” (quotation marks omitted)). The record establishes
that the district court1 sufficiently considered the statutory sentencing factors, 18
U.S.C. § 3553(a), and did not rely on an improper factor or commit a clear error of
judgment. See United States v. Larison, 432 F.3d 921, 923–24 (8th Cir. 2006).

       We have also independently reviewed the record and conclude that no other
non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988). We
accordingly affirm the judgment of the district court and grant counsel permission
to withdraw.
                       ______________________________




      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
                                         -2-